EXHIBIT 10.11

FORM OF RELEASE OF NPI

 

RELEASE AND REASSIGNMENT OF

NET PROFITS INTEREST

   

          WHEREAS, in that certain Assignment (the "Assignment") dated effective
February 1, 2005, of record in (i) Volume 853, Page 244 of the Official Public
Records of Maverick County, Texas, (ii) Volume 308, Page 801 of the Official
Records of Dimmitt County, Texas, and (iii) Volume 89, Page 611 of the Oil and
Gas Records of Zavala County, Texas from Arrow River Energy, L.P., a Texas
limited partnership ("Arrow River"), to The Exploration Company Of Delaware,
Inc., a Delaware corporation ("TXCO"), Arrow River reserved unto itself a Net
Profits Interest. The Assignment is incorporated herein by reference for all
purposes and initially capitalized terms which are used without being defined
herein shall have the meanings assigned to such terms in the Assignment.

 

          WHEREAS, the monetary equivalent of the Net Profits Interest has been
fully paid and satisfied, and Arrow River, the current holder of the Net Profits
Interest, desires to completely release it.

 

          NOW, THEREFORE, for and in consideration of the full payment and
satisfaction of the Net Profits Interest, Arrow River hereby RELEASES,
DISCHARGES, REASSIGNS and DELIVERS to TXCO all of Arrow River's right, title and
interest in and to the Net Profit Interest.

 

          Executed by the parties hereto effective as of September 30, 2005.

 

ARROW RIVER ENERGY, L.P.,

     

By:  ___/s/ R. Carter Overton_________

 

          R. Carter Overton III, President

   

THE EXPLORATION COMPANY OF DELAWARE, INC.,

         

By:  ____/s/ James E. Sigmon_________

 

          James E. Sigmon

 



 

 

Acknowledgments

 

STATE OF TEXAS       )

                                       )ss.

COUNTY OF BEXAR  )

   

          The foregoing instrument was acknowledged before me on this 30th day
of September, 2005, by R. Carter Overton III, President of Arrow River Energy,
L.P., a Texas limited partnership, on behalf of said partnership.

     

_/s/ Marshall E. Lochausen

____  

Notary Public - State of Texas

   

_Marshall E. Lochausen   _____

 

(Name - Typed or Printed)

   

_March 23, 2008____________

 

(My Commission Expires)

   

STATE OF TEXAS        )

                                        )ss.

COUNTY OF BEXAR   )

   

          The foregoing instrument was acknowledged before me on this 30th day
of September, 2005, by James E. Sigmon, President of The Exploration Company of
Delaware, Inc., a Delaware corporation, on behalf of said corporation.

     

_/s/ Marshall E. Lochausen

____  

Notary Public - State of Texas

   

_Marshall E. Lochausen   _____

 

(Name - Typed or Printed)

   

_March 23, 2008____________

 

(My Commission Expires)

 



 